--------------------------------------------------------------------------------

Exhibit 10.1
 
THIS LOAN AGREEMENT is dated for reference effective as of the 31st day of July,
2011.




BETWEEN:
 
_____________________, a businessman having an address for notice and delivery
located at ______________________
 
(the “Lender”)


OF THE FIRST PART


AND:
 
MAGNUS INTERNATIONAL RESOURCES INC., a company incorporated under the laws of
the State of Nevada having a business office located 115 – 280 Nelson Street,
Vancouver, BC, Canada, V6B 2E2
 
(the “Company”)


OF THE SECOND PART


WHEREAS:


A.           The Lender has previously loaned the Company a total of
US$_____________ (the “Principal Amount”) which was non-interest bearing and due
on demand.
 
B.           The Lender has received US$__________ in repayment of a portion of
the Principal Amount.
 
C.           The Company wishes to have the remaining balance of the Principal
Amount of US$__________ re-negotiated as a long term debt, which is due in 36
months from the date of entering into this loan agreement (the “Agreement”)
having an interest rate of eight percent (8%) per annum.
 
D.           The Lender agrees to re-negotiate the remaining balance of the
Principal Amount in accordance with the terms and conditions of this Agreement.
 
 
NOW THEREFORE IN CONSIDERATION of the mutual agreements herein contained, the
parties hereto agree as follows:


1.
Loan.  The Lender hereby agrees to have the remaining balance of the Principal
Amount of US$__________, plus accrued interest of $__________, for a total of
US$__________ to be a loan (the “Loan”) to the Company to be due and payable to
the Lender, including interest, in accordance with the terms and conditions
contained herein.

 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
2.
Interest Rate.  The Loan will bear interest at a rate of 8% per annum on the
outstanding principal amount, calculated annually, subject to the terms of this
Agreement (the “Interest Rate”).



3.
Repayment of the Loan.  The Loan and interest on the Loan payable at the
Interest Rate will be due and payable 36 months from the date of this Agreement
(the “Due Date”).  However, the Company may prepay all or part of the Loan at
any time prior to the Due Date, including the interest that may have accrued to
the date of such prepayment.
 
Effective July 31, 2011, Magnus reached agreement with creditors to convert
demand loans from related parties and shareholders into 3 year term debt payable
July 31, 2014 and to convert imputed interest recognized to date on those loans
to actual interest payable July 31, 2014. From July 31, 2011 the loans will bear
interest at the rate of 8% per annum, also payable July 31, 2014.

 
4.
Conversion of imputed interest to Actual Interest Payable.  The Company agrees
to convert imputed interest recognized to date on the loans to actual interest
payable on July 31, 2014 to the Lender for agreeing to re-negotiate the
remaining balance of the Principal Amount for a period of 36 months from the
date of this Agreement and for the Lender’s continued support of the Company and
patience in the repayment of the Principal Amount to the Lender.



5.
Representations and Warranties of the Company.  To induce the Lender to agree to
make the Loan, the Company represents and warrants to the Lender that:



 
(a)
The Company is a company duly incorporated and validly subsisting under the laws
of the State of Nevada, has all requisite corporate capacity, power, and
authority to own its assets; to carry on its business as now conducted or as
proposed to be conducted; and to enter into and to carry out the transactions
contemplated by this Agreement;



 
(b)
The Company is not a party to any agreement or instrument or subject to any
corporate restrictions which would restrict the ability of the Company to
perform its obligations under this Agreement; and



 
(c)
The Company has taken or caused to be taken all necessary action, corporate or
otherwise, to authorize, and has duly executed and delivered this Agreement.



6.
Assignment.  This Agreement may not be assigned by either party hereto except
with the prior written consent of the other party, which consent shall not be
unreasonably withheld.



7.
Enurement.  This Agreement will enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.



8.
Entire Agreement.  This Agreement, together with any other writing signed by the
parties expressly stated to be supplementary hereto, constitutes the entire
Agreement between the parties and supersedes all prior understandings and
writings to which the Lender and the Company are parties.

 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
9.
Governing Law and Jurisdiction.  This Agreement shall be deemed to be governed
by and construed in accordance with the laws of the Province of British
Columbia.  For the purposes of any legal actions or proceedings brought by the
Lender in respect to this Agreement, the parties hereby irrevocably submit to
the exclusive jurisdiction of the courts of the Province of British Columbia and
agree to be bound by any judgment thereof and not to seek, and hereby waive, any
review of its merits by the courts of any other jurisdiction.



10.
Conflicts.  The Lender hereby acknowledges that Jensen Lunny MacInnes Law
Corporation, Barristers & Solicitors, acts solely for the Company in connection
herewith and the preparation of this Agreement and that the Company and Jensen
Lunny MacInnes has requested that the Lender seek and obtain independent legal
advice in connection with the review and execution of this Agreement.



11.
Further Assurances.  The parties will from time to time after the execution of
this Agreement make, do, execute or cause or permit to be made, done or
executed, all such further and other acts, deeds, things, devices and assurances
in law whatsoever as may be required to carry out the true intention and to give
full force and effect to this Agreement.



12.
Currency.  All payments required to be made pursuant to the provisions of this
Agreement and all money amount references contained herein are in lawful
currency of the United States of America.



13.
Severability.  If any term of this Agreement is partially or wholly invalid or
unenforceable, the remainder of this Agreement will not be affected and each
remaining term will be separately valid and enforceable.



14.
Interpretation.  In this Agreement, using separate parts and inserting headings
are for convenient reference only and will in no way define, limit, construe or
describe the scope or intent of this Agreement nor in any way affect this
Agreement.



15.
Counterparts.  This Agreement may be executed by the parties in as many
counterparts as may be necessary, and via facsimile if necessary, each of which
so signed shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same instrument, and, notwithstanding
the date of execution, being deemed to bear the execution date as set forth on
the front page of this Agreement.

 
 
 
 
 
 
 
 
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties hereto have hereunto executed this Agreement as
of the day and year first above written.




MAGNUS INTERNATIONAL
RESOURCES INC.                                           
The Company herein
per:
 
 

 

         
Authorized Signatory     
   
(signature of the Lender)
                     
Graham Taylor, CEO
   
 
 
(print name and title)   
   
(print name)
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 